department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a - uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject sec_1033 -- nonrecognition break-up fees this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer target corp a year year year date date dollar_figuredollar_figurex dollar_figuredollar_figurex dollar_figuredollar_figuredollar_figurex issue corp b whether certain break-up or termination fees that taxpayer received in connection with the termination of a planned merger with target and paid pursuant to a prior agreement are eligible for nonrecognition treatment under sec_1033 conclusion there was no involuntary_conversion within the meaning of sec_1033 thus the fees are ineligible for sec_1033 nonrecognition treatment facts during early year a certain corp a made an unsolicited merger proposal to target target’s board rejected the proposal but during the remainder of year and throughout the first three quarters of year target’s board and management continued to consider the possibility of merging taxpayer is an accrual basis taxpayer and parent of a consolidated_group of corporations it was looking for a merger partner during the times involved here in year target and taxpayer met to discuss the feasibility of such a merger subsequent to that meeting target met with corp a at corp a’s request for the same purpose later in year corp a announced that it had delivered an unsolicited merger proposal to target that same day other companies including taxpayer contacted target to express interest in a possible merger after a number of meetings and discussions the target board concluded that the most promising options were a merger with either corp a or taxpayer after further discussions among the companies the target board met to consider both the corp a and taxpayer merger proposals at that meeting the board approved and authorized the execution and delivery of an agreement for the merger of target with taxpayer that consisted of an agreement and plan of merger reciprocal stock_option agreements and reciprocal termination fee agreements the stock_option agreement granted taxpayer an option to acquire a portion of target’s common_stock upon the occurrence of certain events a triggering event was defined in the agreement as any of a number of enumerated events preliminary to a potential merger or acquisition of target by a third-party subject_to certain conditions subsequent these events included target’s entering into an agreement for its acquisition by a party other than taxpayer the acquisition of beneficial_ownership of a stated percentage of target’s common_stock by a third-party the filing with the sec by a third-party of a registration_statement relating to a potential acquisition of target or the breach by target of any covenant in the merger agreement in anticipation of engaging in a merger with a third-party the option agreement also limited taxpayer’s total profit thereon to dollar_figurex essentially equaling the net_amount_realized by taxpayer from the sale of option shares target’s repurchase of the option or taxpayer’s sale of the option the termination fee agreement provided that target would pay taxpayer a termination fee of dollar_figureif the merger were terminated and one of the following five events occurred prior to the termination failure of the target board to recommend the merger agreement to its shareholders or withdrawal of the board’s recommendation approval or recommendation to the stockholders of an acquisition proposal with a third-party failure of target’s shareholders to approve the merger agreement after a public announcement of a proposal by a third-party acquisition by a third-party of percent or more of target’s common_stock or any breach after an acquisition proposal by a third-party of any covenant which would allow taxpayer to terminate the merger agreement corporation a nevertheless continued to pursue a merger with target even after announcement of the merger agreement between target and taxpayer by year after certain corporate and regulatory developments the target board authorized management to engage in discussions with corp a respecting a merger eventually the boards of target and corporation a authorized an agreement for the merger of target with corp a target corp a and taxpayer entered into a settlement agreement which terminated the related litigation between the parties terminated the fee agreement and the option agreement and provided for taxpayer to receive a payment upon the agreement’s execution and an additional payment upon the closing of the target and corp a merger the merger agreement between corp a and target was publicly announced on date target paid taxpayer in accordance with the settlement agreement taxpayer attached a statement to its year federal tax_return purportedly electing under sec_1033 not to recognize gain of dollar_figuredollar_figurex on the dollar_figuredollar_figuredollar_figurex received pursuant to the settlement agreement the statement described the property converted as a written executory_contract to merge the two companies through the acquisition of stock on date taxpayer acquired corp b in a cash transaction taxpayer treated the acquisition as an acquisition of replacement_property for the terminated merger agreement and recognized the balance received in the settlement that was not otherwise reinvested into income law and analysis under sec_61 and sec_1001 generally gain realized on the disposition of property must be recognized since however congress has provided relief of some sort to taxpayers whose property has been taken from them disposed of against their will when they realize a gain see internal revenue act of ch sec_214 42_stat_227 prior to the act the treasury_department had already promulgated regulations achieving the same substantive relief sec_45 arts ed the apparent impetus for both the regulations and the subsequent legislation was the destruction or requisitioning of property necessitated by world war i see 279_f2d_220 ct_cl cert_denied 364_us_900 it was viewed as unfair to make an owner for example who had his boat submarined by the enemy or requisitioned by the government pay the tax on any gain and possibly therefore be unable financially to replace that boat in his business the deduction for qualified replacement costs initially provided for by the statute was eventually see notes on the revenue act of part i submitted by the secretary_of_the_treasury printed for use of the committee on ways and means pincite supplanted by nonrecognition treatment revenue act of b 43_stat_253 sec_1033 requires that the taxpayer’s property be compulsorily or involuntarily converted into other_property or money yet simply put the provision does not cover all situations where taxpayers are deprived of property rights without their permission it is limited rather to the property’s involuntary destruction theft seizure requisition or condemnation or disposition under the threat of requisition or condemnation the reason for such limitations are obvious if it were not so constrained the section would be applicable to many compulsory sales or exchanges dictated by adverse business considerations the congressional intent did not contemplate relief for dispositions required by business necessity or expediency such as what occurred here rather it intended relief for taxpayers faced with the actual or threatened loss of their property to the government and or a loss by casualty moreover regardless of some government interest or direct involvement therein forced sales or exchanges made pursuant to state statute 296_f2d_639 7th cir 274_f2d_656 3d cir rev_rul 1969_2_cb_161 revrul_55_717 c b a securities_and_exchange_commission order 279_f2d_220 ct_cl cert_denied 364_us_900 revrul_57_517 c b an antitrust order 196_fsupp_129 d mass revrul_58_11 c b a court order of partition roth v commisioner t c memo a loan foreclosure 115_f2d_1017 9th cir recio sec_1033 provides that if during a specified period the taxpayer purchases other_property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized exceeds the cost of such other_property see also sec_1_1033_a_-2 the quid pro quo for this nonrecognition of course is a lower basis in the qualified_replacement_property sec_1033 in actuality therefore it is just deferral of recognition a factor entirely absent in the circumstances of this case on any level at any rate even outright condemnation of property by the government is not always an involuntary_conversion under sec_1033 if the public health and welfare is involved for example where real_property may be unfit for human habitation the condemnation thereof is not under sec_1033 revrul_57_314 1957_2_cb_523 compare revrul_82_147 1982_2_cb_190 sale of a resort hotel where congress had declared the surrounding region a wilderness area constituted an involuntary_conversion v commissioner t c memo a tax delinquency sale rev_rul c b and bankruptcy rev_rul c b or receivership proceedings shields v united_states u s t c w d tex are just some of the numerous examples of property dispositions that are not involuntary_conversions within the purview of section 1033-notwithstanding the taxpayer’s manifest unwillingness to part with the property involved the tax_court for its part has expressly and consistently acknowledged the congressionally intended limitations of sec_1033 see eg 58_tc_459 where a taxpayer tore down a building in contemplation of another party’s agreement to secure financing-ultimately unsuccessful--for a new_building on the site monetary judgment proceeds received held not to qualify as proceeds of an involuntary_conversion since legislative_history encompasses nonrecognition treatment only for governmental taking and casualty losses taxpayer’s memorandum argues for an application of sec_1033 that is far beyond any previous authoritative interpretation at the outset of its discussion of the relevant legal authorities at pp it quotes from general counsel memorandum date it relies upon that gcm apparently for the proposition that the service should construe the statute liberally because n either the statutory language nor the accompanying regulations compel a result that restricts the applicability of sec_1033 to taxpayers whose property rights have been substantially diminished by involuntary_conversion furthermore so restrictive an interpretation is not supported by the purpose of sec_1033 id taxpayer’s reliance upon this language in the gcm is misplaced although not controlling authority there are two private letter rulings that stand out on facts quite similar to those presented here in plr limited partners who unsuccessfully challenged the sale of certain assets of the partnership by the general partners were held not to be victims of a sec_1033 involuntary_conversion because there was no governmental taking similarly in plr a freeze out merger where a minority shareholder’s disapproval of the deal was inconsequential and thus its proxy was not sought was not an involuntary_conversion of that shareholder’s stock see also carver v commisioner t c memo a redemption of stock settling a management dispute with a corporation’s directors is ineligible for sec_1033 nonrecognition treatment irrespective of the obvious point that the gcm is not a controlling statement of service position or practice much more importantly the quoted language does not stand for taxpayer’s proposition the quoted passage is merely attempting to elucidate the degree to which the property in issue must be encumbered before sec_1033 applies in other words the gcm is utterly irrelevant for purposes of expanding what kind of involuntary_conversions qualify clearly nothing in the gcm questions the aforementioned authorities the focus of the quoted passage is upon the substantially diminished aspect of the property not the nature or origin of the conversion itself in this regard the gcm was expressly interpreting the scope of revrul_72_433 1972_2_cb_470 and it noted how the holding of that revenue_ruling and others need not be limited to situations where the taxpayer has suffered a substantial loss or loss of practically all of their rights in a particular property target’s abdication of the contemplated merger and the payment of the termination fees here was not an involuntary_conversion within the meaning of the code indeed the arrangement was not only voluntary it was a particular eventuality the possibility of which was not only foreseen but specifically bargained for by taxpayer with target the taxpayer’s memorandum itself see p points out the economic and practical reasons such termination clauses are routinely contained in merger agreements in the first place its recitation of the lawsuits filed and or considered against target and corporation a does nothing to change the routine nature of the contingency arrangement involved these kinds of deals frequently fall through upon the emergence of a better deal for the target as such therefore the fees are really only in the nature of liquidated_damages as a mere business maneuver or disincentive to forego the merger agreement the subsequent invocation of the termination fees clause upon target’s reconsideration and rejection of the planned merger with taxpayer does not merit further consideration as being an eligible disposition under sec_1033 consequently we see no need to address individually the remaining required elements of the statute for example we think it unlikely that the planned merger rights even constituted property within the meaning of sec_1033 see generally beck v commissioner tcmemo_1987_359 ownership of cattle not recognized for federal_income_tax purposes despite executory_contract for sale in addition from its memorandum it appears that the taxpayer would necessarily rely on destruction of the contract as the supporting element however destruction in the sec_1033 context as legislative_history shows means a casualty or war hazard loss see eg h_r rep no 67th cong 1st sess reprinted in part c b s rep no 67th cong 1st sess reprinted in part c b -9- case development hazards and other considerations there is little if any relevant authority supporting the asserted notions of taxpayer the legal memorandum that taxpayer’s counsel has submitted-while long on characterizations of the purported nefarious actions of corporation a and the alleged crass connivance therein of the target’s board_of directors--fails to address convincingly the taxpayer’s most formidable obstacle ie that the provisions of sec_1033 were not intended to reach mere business arrangements whether involuntary or otherwise deborah a butler by richard l carlisle chief income_tax accounting branch field service division
